Cite as 2022 Ark. 51
                   SUPREME COURT OF ARKANSAS
                                       No.   CR-07-1080

 DEANDRA STEPHENSON                              Opinion Delivered:   March 3, 2022
                               PETITIONER
 V.
                              PRO SE PETITION TO REINVEST
                              JURISDICTION IN THE TRIAL
 STATE OF ARKANSAS
                              COURT TO CONSIDER A PETITION
                   RESPONDENT
                              FOR WRIT OF ERROR CORAM
                              NOBIS; MOTION TO AMEND
                              PETITION TO REINVEST
                              JURISDICTION; MOTION FOR
                              APPOINTMENT OF COUNSEL
                              [PULASKI COUNTY CIRCUIT
                              COURT, FIRST DIVISION, NO. 60CR-
                              06-3914]


                                                 PETITION DENIED AND MOTION TO
                                                 AMEND PETITION TREATED AS AN
                                                 AMENDED PETITION AND DENIED;
                                                 MOTION FOR APPOINTMENT OF
                                                 COUNSEL MOOT.


                              ROBIN F. WYNNE, Associate Justice

       Petitioner Deandra Stephenson was convicted of two counts of capital murder and

one count of a terroristic act for which he was sentenced to consecutive terms of life

imprisonment and 540 months’ imprisonment, respectively. Stephenson appealed his

convictions and sentences, and we affirmed. Stephenson v. State, 373 Ark. 134, 282 S.W.3d

772 (2008). Stephenson brings this pro se petition to reinvest jurisdiction in the trial court

to consider a petition for writ of error coram nobis in which he contends evidence was

withheld by the State in violation of Brady v. Maryland, 373 U.S. 83 (1963), and that the trial
court abused its discretion by failing to grant trial counsel’s motion for a continuance and

by permitting the admission of hearsay statements in violation of his right to confront the

witness. Stephenson subsequently filed two motions in this court: a motion to amend the

petition to reinvest jurisdiction and a motion for appointment of counsel. We treat the

motion to amend as an amended petition. In his amended grounds, Stephenson contends

that trial counsel was ineffective and that the trial court improperly limited his cross-

examination of an accomplice, Norman Dednam. Because none of Stephenson’s claims

establish a ground for the writ, the petition and amended petition are denied. Stephenson’s

motion for appointment of counsel is moot.

                                         I. Background

       In 2006, Lademon Taylor, Christopher Taylor, and Leslie Harper were shopping in

McCain Mall in North Little Rock, Arkansas. Harper, who had left the other two, bumped

into Rashon McKinney, and the two had a brief conversation. Harper then met back up

with Lademon and Christopher, and they left the mall. As soon as they sat down in their

vehicle, multiple shots were fired into the car hitting all three occupants. The shooter then

jumped into the passenger seat of another car and drove away. Lademon and Christopher

died inside the car, but Harper managed to get out of the car and seek help.

       Stephenson was charged with two counts of capital murder and one count of a

terroristic act. At his trial, multiple witnesses were called by the State, including Stephenson’s

accomplices, Dednam and McKinney. Dednam testified that he was driving through the

mall parking lot when Stephenson told him to stop the car. Stephenson exited the car and


                                                2
began shooting at the victims’ car. McKinney testified that after he ran into Harper, he

called Stephenson and told him that Lademon, Christopher, and Harper were at the mall.

                                     II. Nature of the Writ

       The petition for leave to proceed in the trial court is necessary because the trial court

can entertain a petition for writ of error coram nobis after a judgment has been affirmed on

appeal only after we grant permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A

writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark. 397,

17 S.W.3d 87 (2000). Coram nobis proceedings are attended by a strong presumption that

the judgment of conviction is valid. Green v. State, 2016 Ark. 386, 502 S.W.3d 524. The

function of the writ is to secure relief from a judgment rendered while there existed some

fact that would have prevented its rendition if it had been known to the trial court and

which, through no negligence or fault of the defendant, was not brought forward before

rendition of the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the

burden of demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State,

2013 Ark. 56, 425 S.W.3d 771. We are not required to accept at face value the allegations

in a petition for writ of error coram nobis. Jackson v. State, 2017 Ark. 195, 520 S.W.3d 242.

                                   III. Grounds for the Writ

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

for addressing certain errors that are found in one of four categories: (1) insanity at the time

of trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a


                                               3
third-party confession to the crime during the time between conviction and appeal. Howard

v. State, 2012 Ark. 177, 403 S.W.3d 38.

                                IV. Claims for Issuance of the Writ

                                       A. Brady Violation

       While a Brady violation comes within the purview of coram nobis relief, the fact that

a petitioner alleges a Brady violation is not, in itself, sufficient to provide a basis for the writ.

Wallace v. State, 2018 Ark. 164, 545 S.W.3d 767. It is a violation of Brady and a ground for

the writ if the defense was prejudiced because the State wrongfully withheld evidence from

the defense prior to trial. Mosley v. State, 2018 Ark. 152, 544 S.W.3d 55. The United States

Supreme Court held in Brady that “the suppression by the prosecution of evidence favorable

to an accused upon request violates due process where the evidence is material to guilt or

punishment, irrespective of the good faith or bad faith of the prosecution.” 373 U.S. at 87.

There are three elements of a Brady violation: (1) the evidence at issue must be favorable to

the accused, either because it is exculpatory or because it is impeaching; (2) the evidence

must have been suppressed by the State, either willfully or inadvertently; and (3) prejudice

must have ensued. Carner v. State, 2018 Ark. 20, 535 S.W.3d 634.

       Stephenson contends that the State failed to disclose the following evidence prior to

trial: “contemporaneous eyewitness statements taken by the police following the murder[,]”

various statements to the police by persons never called to testify, and various written

character-witness documents. Specifically, Stephenson contends that various character-

witness statements were submitted and in the prosecutor’s file but were not introduced at

                                                 4
trial and that the character statements support his argument that “he is innocent.”

Stephenson’s claim that the character-witness statements were withheld by the State in

violation of Brady are belied by the record on direct appeal. 1 Contrary to Stephenson’s

contentions, the statements were clearly not withheld and are not extrinsic to the record.

Moreover, Stephenson’s claim that the character-witness statements would support his

innocence claims is nothing more than a challenge to the sufficiency of the evidence. Attacks

on the sufficiency of the evidence constitute a direct attack on the judgment and are not

within the purview of a coram nobis proceeding. Jones v. State, 2019 Ark. 300, 585 S.W.3d

677. Allegations that the evidence presented at trial was not sufficient to support a finding

of the defendant’s guilt are addressed at trial and, when appropriate, on the record on direct

appeal. Id.

       Stephenson further argues that after he had made a request for information, the

prosecutor provided him with the redacted witness statements of Phillip Vasquez and Jason

Lytle, who both witnessed the shooting. He contends that the redacted statements could

have been exculpatory at the time of trial and were not disclosed to the defense. Without

divulging the nature of what Vasquez or Lytle would have stated at trial, Stephenson claims

that their redacted statements—presumably the newly discovered evidence that Stephenson

contends he now has—could have directly contradicted the testimony of the accomplices,



       1
        This court may take judicial notice in postconviction proceedings of the record on
direct appeal without need to supplement the record. Williams v. State, 2019 Ark. 289, 586
S.W.3d 148.

                                              5
Dednam and McKinney, because their trial testimony and pretrial statements allegedly

differed. Stephenson’s claims are too vague and conclusory and lack the requisite factual

support, and conclusory claims are not a ground for the writ. Alexander v. State, 2019 Ark.

171, 575 S.W.3d 401. Although Stephenson provides a witness list containing redacted

information concerning all the named witnesses, he does not indicate what testimony would

have been offered by Vasquez or Lytle, nor does he provide any evidence that exculpatory,

material statements were made by the two witnesses and withheld—only that he wished to

use their statements to impeach the testimony of his two accomplices. This court is not

required to take a petitioner’s claim of a Brady violation at face value without substantiation.

Thacker v. State, 2016 Ark. 350, 500 S.W.3d 736. When a petitioner alleges a Brady violation

as the basis for a claim of relief in coram nobis proceedings, the facts alleged in the petition

must establish that evidence was withheld that was both material and prejudicial such as to

have prevented rendition of the judgment had it been known at the time of trial. Jones v.

State, 2017 Ark. 334, 531 S.W.3d 384. Stephenson has failed to make that showing.

                                       B. Continuance

       Stephenson argues that he was prejudiced when the trial court refused to grant trial

counsel’s motion for a continuance. The writ is only granted to correct some error of fact,

and it does not lie to correct trial error. White v. State, 2021 Ark. 198, 632 S.W.3d 306.

Assertions of trial error that were raised at trial, or that could have been raised at trial, are

not within the purview of a coram nobis proceeding. Id.

                                C. Right to Confront Witness


                                               6
       Stephenson argues that the trial court erred by violating his right to confront a witness

when improper hearsay statements were admitted. Specifically, Stephenson argues that trial

counsel objected to the admission of hearsay statements made by Ernest Harper,2 who was

not present to testify at trial, and that the trial court abused its discretion by allowing the

admission of the statements that prejudiced Stephenson. Notwithstanding that the relevant

statements were admitted by the defense, a right-to-confront claim is not cognizable in a

coram nobis proceeding because it does not allege insanity at the time of trial, a coerced

guilty plea, material evidence withheld by the prosecutor, or a third-party confession to the

crime during the time between conviction and appeal. Scott v. State, 2017 Ark. 199, 520

S.W.3d 262.

       In his amended petition, Stephenson raises an additional right-to-confront claim in

which he argues that the trial court denied his Sixth Amendment right to confront by

limiting his cross-examination of Dednam during trial. Trial counsel asked Dednam whether

he was testifying against the advice of his counsel and what Dednam’s counsel thought about

the matter, at which time a hearsay objection was raised by the State. The objection was

sustained, and Stephenson contends that the trial court’s ruling prevented his cross-

examination of Dednam to show bias. As previously discussed, a right-to-confront claim

does not encapsulate any of the four categories on which coram nobis relief may be based.


       2
        The direct-appeal record indicates that the State objected during the defense’s
opening statement, stating that “Ernest Harper is not here . . . don’t think hearsay is
admissible.” After a colloquy, the trial court overruled the objection, and the defense
proceeded with its opening statement.

                                               7
Scott, 2017 Ark. 199, 520 S.W.3d 262. Moreover, to the extent Stephenson’s claim of

witness bias is an attack on the credibility of the witness, claims that attack the sufficiency of

the evidence or the credibility of witnesses constitute a direct attack on the judgment and

are not within the purview of a coram nobis proceeding. Swanigan v. State, 2019 Ark. 294,

586 S.W.3d 137.

                             D. Ineffective Assistance of Counsel

       In the amended petition, Stephenson also raises claims regarding the ineffectiveness

of trial counsel—primarily that trial counsel was not adequately prepared for trial and did not

engage in adequate client consultation, which precluded the jury from independently

judging the merits of the case. Allegations of ineffective assistance of counsel do not support

issuance of the writ. Henington v. State, 2020 Ark. 11, 590 S.W.3d 736. Coram nobis

proceedings are not to be used as a substitute for timely raising claims of ineffective assistance

of counsel under our postconviction rule, Arkansas Rule of Criminal Procedure 37.1. Id.

       Petition denied and motion to amend petition treated as an amended petition and

denied; motion for appointment of counsel moot.

       Deandra Stephenson, pro se petitioner.

       Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for respondent.




                                                8